Cole, Judge:
This case concerns tbe proper dutiable value of woven wool fabrics exported from tbe Province of Quebec, Canada, and entered at tbe port of New York.
Tbe case is before me on a written stipulation wherein tbe parties agree tbat tbe issues presented bere are tbe same in all material respects as those which were before tbe court in C. J. Tower & Sons v. United States, 21 Cust. Ct. 314, Reap. Dec. 7624, tbe record in which was incorporated by consent.
Tbe cited case found tbat an 8 per centum Canadian sales tax was not part of statutory foreign value, section 402 (c) of the Tariff Act of 1930, as amended by tbe Customs Administrative Act of 1938 (19 U. S. C. § 1402 (c)).
Undisputed facts establish tbat tbe proper basis for appraisement of tbe present merchandise is export value, as defined in section 402 (d) of the Tariff Act of 1930 (19 U. S. C. § 1402 (d)), and tbat such dutiable value for tbe items in question is tbe appraised value, less tbe addition of tbe 8 per centum Canadian sales tax made by tbe importers on entry because of advances by tbe appraiser in similar cases. Judgment will be rendered accordingly.